DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-29-2020 is in compliance with the provisions of 37 CFR 1.97

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Pertinent prior art for the instant application is Publication No. 2017/0279284 by Lim et al. which discloses the invention directed to a multiple charger configurations 100b-100d, which can be utilized to perform a plurality of battery charging, discharging and/or powering functions with the exemplary multiple charger configuration 100a depicted in FIG. 1A.  As such, referring to the embodiment depicted in FIG. 1A, the multiple charger configuration 100a includes a first battery charger 102a.  Notably, any suitable DC-DC power converter or power supply adapted for charging batteries, cells or stacks for battery-operated products or devices can be utilized to implement the first 
Next pertinent prior art found for the instant application is Publication No. 2016/0149428 by Nunami et al. which discloses the invention directed to FIG. 2 which is a block diagram illustrating an electrical configuration of the tablet 10 and the keyboard dock 12.  The tablet 10 includes components such as a CPU 32, a system controller 34, a graphics controller 36, an LCD 38 and a touch panel 40 which constitute the touch screen display 18, a wireless communication device 42, an embedded controller (EC) 44, a dock/undock detector 46, a main memory 48, a BIOS-ROM 50, a nonvolatile memory 52 and a tablet controller 54. ¶ [0019]
The third pertinent prior art found for the instant application is Publication No. 2020/0228016 by Wu et al. which discloses the invention directed to a Multi-level DC-to-DC converter circuits and methods that permit a full range of output voltages, including near and at zone boundaries.  Embodiments alternate among adjacent or near-by zones, operating in a first zone for a selected time and then in a second zone for a selected time.  Embodiments may include a parallel capacitor voltage balancing circuit that connects a capacitor to a source voltage to charge that capacitor, or couples two or more capacitors together to transfer charge, all under the control of real-time capacitor 
voltage measurements.  Embodiments may include a lossless voltage balancing solution where out-of-order state transitions are allowed, thus increasing or decreasing the voltage across specific capacitors to prevent voltage overstress on the converter 

Another pertinent prior art found for the instant application is Publication No. 2009/0278520 by Perreault et al. which discloses the invention directed to a converter circuit and related technique for providing high power density power conversion includes a reconfigurable switched capacitor transformation stage coupled to a magnetic converter (or regulation) stage.  One objective of the circuits and techniques described herein is to provide high power density power conversion circuits which convert an input voltage to an output voltage.  In some cases, the circuit converts input voltages to output voltages which are lower than the input voltages and with a fast transient response.  In some cases, the circuits and techniques can achieve high performance over a relatively wide input voltage range.  This type of converter can be used to power logic devices in portable battery operated applications, for example, which often experience wide input voltage ranges.  In other cases it may be desirable to operate the power converter circuit so as to provide a relatively wide range of output voltages.  This type of converter could be used to power digital circuits with dynamic voltage scaling, or for supplying power to polar RF power amplifiers, for example, where wide output 
voltage ranges are commonly required. ¶ [0010]
 



Therefore, based on the closest prior arts of record found and the interpretation of the claims in light of the specification, the examiner submits that the claimed invention is patently distinct from the prior art of record. Any individual or combination of any of these prior arts do not distinctly teach or suggests whether individually or in combination the claimed invention of:
 ---configure, based at least on the first voltage value and based at least on the second voltage value, a plurality of switches of the first circuitry of the first portion of the information handling system for charging a plurality of capacitors of the first circuitry;
charge the plurality of capacitors of the first circuitry at a first voltage associated with the first voltage value; 
configure, based at least on the second voltage value, a plurality of switches of the second circuitry of the second portion of the information handling system for charging a plurality of capacitors of the second circuitry; configure, based at least on the first voltage value and based at least on the second voltage value, the plurality of switches of the first circuitry for discharging the plurality of capacitors of the first circuitry;  - 32 -ATTORNEY DOCKET NO.PATENT APPLICATION 016295.5646 
discharge the plurality of capacitors of the first circuitry to the second circuitry;
charge the plurality of capacitors of the second circuitry at a second voltage associated with the second voltage value; 
configure, based at least on the second voltage value, the plurality of switches of the second circuitry for discharging the plurality of capacitors of the second circuitry; and 
discharge the plurality of capacitors of the second circuitry to provide the portion of the power from the first power supply to one or more components of the second portion of the information handling system---

Hence, based on the reasons above, claims 1-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov